department of the treasury tax_exempt_and_government_entities_division number release date internal_revenue_service te_ge eo examinations commerce street dallas tx date date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reason you paid the personal expenses of the president during tax years ended december 20xx 20xx and 20xx sec_501 precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals because sec_501 prohibits inurement of earnings your exempt status is hereby revoked effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes ue will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations n mopac exp-essway cedar bend professional center austin tx department of the treasury date date taxpayer_identification_number form tax_year s ended person to contacuid number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from-the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identifies in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations ruings and agreements office no further i r3 administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely stephen a martin acting director eo examinations letter rev catalog number 34809f form 886-a name of taxpayer i explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx issues whether eo' sec_501 exempt status should be revoked on the grounds that the exempt_organization eo failed to operate exclusively for exempt purposes as required by the internal_revenue_code sec_501 c during the years of examination its net_earnings inured to the benefit of a private shareholder during the years of examination background information eo exempt_organization was granted exemption from federal_income_tax in determination_letter dated 06-14-20xx under sec_501 of the internal_revenue_code and further classified as an organization described in sec_509 and sec_170 of the code the organization was unable to provide a copy of its determination application form_1023 a copy of the administrative record was requested to the irs records unit but no records were available preach in churches and concert halls across the united_states according to form_990 described its exempt_purpose as to minister the gospel of jesus christ through christian music and the interview was conducted by revenue_agent ra at the cpa's office present at the interview were the poa and cpa and the president who attended via telephone call the eo does not have a place to conduct business their books_and_records are kept by the cpa firm all eo's correspondence is received at cpa's office address the phone number listed on the form_990 is the cpa's number the eo provided a current officer's list its current officers are secretary treasurer and mother president and president is an ordained minister since october 19xx and a musician minister musician who performs at various locations across the united_states he ministers through his christian music and by preaching at his concerts he performed at various locations and some performances were in churches while others were at concert venue type locations he does not perform any ministerial services as per eo's statement had a tour manager and agent the manager also the eo does not keep minutes of board meetings or any other activities however the eo kept a list of concerts dates and places for the concerts and it was provided to us during the interview the organization stated not to have any related_organizations is also the president of another 501_c_3_organization it is to note that the president has a website also www set up prices in the past this website was owned by the eo and it was transferred to back in 20xx org where he accepts donations sells his cd's and downloadable music for as a loan payment to him the eo bylaws state that the president had control_over the organization's business it states that the corporation finds its headship under the lord and in its president he shall have general management of the business of the corporation and have general supervision of the other officers department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer i explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx president personal expenses the examination revealed that the president used organization's funds for personal_use the eo provided a statement explaining that the president did not have any other payment source when the expenses were incurred and that he did not think of or was aware of the implication of using those funds the payments for those expenses were as follows - payment for personal expenses car repairs of - rejuvenation dentistry - rejuvenation dentistry dollar_figure the poa said that those expenses were supposed to be reclass as a loan payment to the president but they did not catch the expenses when the form_990 was prepared the eo also stated that other personal expenses were reclassified at the end of the year in the amount ofdollar_figure expenses were treated as loan repayment to the president in the form_990 for 20xx other purchases found on the books_and_records reaffirm the use of the exempt_organization funds for expenses personal in nature like the eo stated not to own a vehicle during the interview recurring purchases in the eo's bank statements gas and personal massage were found among other and auto expense fordollar_figure safe deposit box fordollar_figure meals for dollar_figure the fordollar_figure though the no contemporaneous_records or evidence of an agreement prepared beforehand were provided by the eo in agreement to reclassify president's personal expenses as loan repayments loan payable to president the form_990 for year ending dec 20xx shows a payable to an officer with a balance ofdollar_figure loaned money to the eo for touring expenses one of the payments to the president was done via transfer of assets one of those assets was the eo's website the president the following is to show how the transactions occurred it is to note that the years before year 20xx are out of the scope for this examination therefore that information should be used for background reference only on sept 20xx according to eo statement loaned dollar_figure to to cover touring expenses on feb 20xx an additional promissory note was executed in the amount ofdollar_figure with an addendum stating that the sums may be paid at any time on the note the eo was unable to locate the executed copy of the additional promissory note on sept 20xx the eo's board passed a resolution to transfer assets in the value ofdollar_figure to and to treat that amount as his loan payment the assets were as follows website mailing list e-mail list total department of the treasury - internal_revenue_service form 886-a form 886-a i name of taxpayer explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx loan activity loan balance as of additional loan from president transfer of assets treated as loan payment loan balance as of loan payments during 20xx personal expenses paid_by reclass ending balance-as per books ending balance reflected on form_990 difference amount out of examination scope date 20xx 20xx sept 20xx feb 20xx sept 20xx jan 20xx year20xx year20xx dec 20xx dec 20xx the eo did not have a website since it had been transferred to records showed several expenses to website enhancement and maintenance back in 20xx nevertheless books and org this website is where the president sells and promotes his show there were recurrent expenses_incurred for empowers www the and dvds on the internet other expenses like the postage and freight made up to dollar_figure place to conduct business the above mentioned expenses could not be tied up to the exempt_activities reported by the eo is an online marketing branding and social media website is a website that and cos promotes items and duplicates cos the eo does not have a and supplies fordollar_figure the and the analysis of the expenses suggests that the eo is combining the expenses_incurred by and with the ones of the eo it is to note that the www the eo since the org website did not mention show was the same show that the eo was working on and using all of its resources to put on cd productions loan receivable the form_990 for year 20xx shows a note and loan receivable in the amount ofdollar_figure books_and_records show an a r related_organizations and the answer was no nevertheless the form_990 shows an air for with a beginning balance of dollar_figure the eo explained that the transaction was erroneously charged to the eo's credit card by president's former agent and manager the expense was incurred by during the interview the eo was asked if there were any and an ending balance ofdollar_figure in the amount ofdollar_figure the analysis of the loan receivable confirms the recurrence of combining eo expenses with the ones incurred by department of the treasury - internal_revenue_service form 886-a form 886-a i name of taxpayer credit card expenses explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx the eo stated that the president's tour manager and agent expenses and that some expenses_incurred by were charged to the eo had the authority to use the credit card to pay for the president and his manager were using the same credit card to pay for expenses_incurred by the two ministries and the eo's credit card was used for both ministries as stated by eo due to tour venues been located across the country credit card was used as the primary payment source for tour expenses rather than checks in some cases the manager used the the credit card for expenses which should have been split on some basis between the two ministries in other words credit card was used for some expenses that were of benefit to both ministries but was billed for this the eo had the following credit card expenses amount amount payments fin charges cc fees travel flights travel hotel touring tickets touring travel auto meals misc advertising marketing tour supplies printing shipping total as per note on worksheet paid and paid totaldollar_figure no worksheets or breakdown of expenses were received from eo in regards to what expenses were incurred by the eo and by the other organization the eo provided available invoices for some of the expenses the eo's business checking account was used in the same manner several expenses_incurred by were paid out of that account overall the provisions governing organizations exempt under sec_50l c prohibit charitable organizations from allowing their assets to inure to the benefit of any individual or entity violations ofthese requirements are grounds for revocation department of the treasury - internal_revenue_service form 886-a form 886-a i name of taxpayer explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d i states that an organization may be exempt as an organization described in sec_50l c if it is organized and operated exclusively for one or more ofthe following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -l a of the regulations provides that in order to be exempt as an organization described in sec_50l c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 c of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1 50l c -l c entitled distribution of earnings provided that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of dollar_figure l a -1 sec_1_6001-1 c of the regulations requires that an exempt_organization must maintain records sufficient to demonstrate that it is entitled to tax exempt status sec_1_6033-2 of the regulations holds that an organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status in bubbling well church of universal love inc v commissioner the tax_court held that where the creators control the affairs of the organization there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances so that the court can be assured that by granting the claimed exemption it is not sanctioning the abuse of the revenue laws implicit in this determination is that the taxpayer has a responsibility to show through its candid disclosure of its activities and operations that it continues to quality for department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer i explanation of items schedule or exhibit no page of year ended december 20xx 20xx 20xx exemption the bubbling well opinion goes on to say that if such disclosure is not forthcoming the logical inference is that the facts if disclosed would show that the organization fails to meet the requirements of 50l c revrul_72_369 states in part that in order for an organization to pass the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable government's position it is the government's position that i c and therefore its tax exempt status should be revoked for the following reasons eo does not qualify for exemption under irc section eo does not operate exclusively for exempt purposes as required by sec_50l c its operations do not serve a charitable purpose eo operated for private benefit rather than public interest during year under examination eo's net_income inure to the benefit of a private_shareholder_or_individual during the year under examination the eo has failed to take the necessary steps to ensure that no earnings inure to the benefit of a private shareholder the fact tha t the eo violated sec_50i c by allowing their assets to inure to the benefit of private parties is the primary reason for proposing revocation of their exempt status the eo's president benefited by paying his personal expenses and incurring into private_inurement which benefit is prohibited net_earnings cannot benefit a private_shareholder_or_individual sec_50l c prohibits private_inurement the eo failed to keep track of the organization's expenses the eo was combining its expenses with the ones incurred by the eo failed to use its funds to serve its exempt_purpose a separate organization which had the same president as indicated above the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests eo has failed the operational_test during the years under examination based on the foregoing eo no longer qualifies for exemption under sec_50l c and the regulations and therefore its tax exempt status should be revoked tp's position the eo indicated that there were minimal personal expenses paid with ministry funds during the year 20xx and that the president's personal expenses were supposed to be reclass at the end of that year to the loan repayment the eo also stated that the president did not think of or was aware of the implications ofusing the ministry funds thus their position is that the i c status of the organization should remain conclusion after reviewing all the facts law and positions of the parties involved it has been determined that the exempt status of the organization should be revoked eo's net_earnings have inured in substantial part to the benefit of its president and other organization this violates sec_1 50l c -l c ofthe treasury regulations and warrants revocation of eo' sec_50l c status effective january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx 20xx 20xx and each year thereafter as long as organization remains subject_to federal_income_tax department of the treasury -internal revenue service form 886-a
